Citation Nr: 0025389	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  95-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  He appealed to the Board of Veterans' Appeals 
(Board) from a November 1993 RO decision which, finding that 
new and material evidence had not been submitted, denied his 
application to reopen a claim for service connection for 
residuals of a head injury.  In a February 1998 decision, the 
Board denied the application to reopen the claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2000 
memorandum decision, the Court vacated the Board decision and 
remanded the case for further action.  

In May 2000, the Board sent the veteran's attorney a letter, 
giving him 90 days to submit any additional evidence and 
argument.  Just over 90 days later, in late August 2000, the 
veteran's attorney asked the Board for an extension of 30 
days to obtain and submit additional medical evidence.  The 
Board here denies this motion as being moot; the Board is 
remanding the case to the RO, and the veteran and his 
attorney will have the opportunity to submit additional 
evidence and argument directly to the RO for its initial 
consideration.


REMAND

With a May 1998 letter (after the now-vacated Board 
decision), the veteran submitted a copy of an April 1980 
report of a neurological evaluation by Reza Sherkat, M.D., of 
New England Neurological Associates.  The veteran has not 
waived initial RO consideration of this evidence, and thus 
the case must be remanded to the RO for consideration of the 
evidence and for a supplemental statement of the case.  
38 C.F.R. § 20.1304 (1999).  

The March 2000 Court decision in this case vacated the 
February 1998 Board decision in light of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) which held that the proper 
definition of "new and material evidence," to be applied to 
an application to reopen a claim, is the definition found in 
38 C.F.R. § 3.156, rather than the definition found in prior 
case law.  On remand, the RO should apply 38 C.F.R. § 3.156.

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should give the veteran and 
his attorney the opportunity to submit 
any additional evidence (including that 
referred to in the attorney's August 2000 
letter to the Board) and argument on the 
issue pending on appeal.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should review the veteran's 
application to reopen a claim for service 
connection for residuals of a head 
injury, and in doing so it should apply 
the "new and material evidence" 
definition of 38 C.F.R. § 3.156.  The RO 
should take note of all evidence 
submitted since the last supplemental 
statement of the case.

3.  If the benefit sought on appeal is 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




